ORDER
PER CURIAM.
Todd Stoner (Husband) appeals the judgment denying his motion to modify the amount of monthly maintenance he pays to Tonia Stoner (Wife). Husband claims the trial court misapplied the law and abused its discretion by not reducing or terminating Wife’s maintenance because Wife is able to meet her reasonable needs without Husband’s contributions. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).